Case 16-39654   Doc 364-1   Filed 11/28/18 Entered 11/28/18 14:56:57   Desc Exhibit
                                   1 Page 1 of 4




                             EXHIBIT 1
Case 16-39654       Doc 364-1     Filed 11/28/18 Entered 11/28/18 14:56:57          Desc Exhibit
                                         1 Page 2 of 4


                                SETTLEMENT AGREEMENT

        THIS SETTLEMENT AGREEMENT (this "Settlement Agreement") is made as of
November 21, 2018, by and between Eugene Crane (the "Trustee"), the chapter 7 trustee in the
bankruptcy cases of Argon Credit, LLC ("Argon Credit") and Argon X, LLC ("Argo» .Y"
together with Argon Credit, the "Debtors"), on the one side and Gateway Catalyst THC, LLC
d/b/a CATALYST Chicago (the "Transferee," and together with the Trustee, the "Parries") on
the other side.

                                          RECITALS

        WHEREAS, on December 16, 2016 (the "Petition Date"), the Debtors filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code in the U.S. Bankruptcy Court for the
Northern District of Illinois (the "Court"), which are being jointly administered as Case No. 16-
39654;

        WHEREAS,the Debtors' bankruptcy cases were converted from cases under chapter 11
to cases under chapter 7 an January 11, 2017;

        WHEREAS. on January 11, 2017, Deborah K. Ebner was appointed the i~lterim chapter
7 trustee of the Debtors' estates;

       WHEREAS. on April 17, 2017, Deborah K. Ebner resigned as chapter 7 trustee and the
Trustee was appointed as interim chapter 7 trustee whose appointment was confirmed by the
Court on July 6, 2017(ECF No. 204):

       WHEREAS. the Trustee is vested with, inter alia, the authority to pursue certain causes
of action on behalf of the Debtors' estates, including the avoidance and recovery of transfers
under chapter 5 of the Bankruptcy Code;

       WHEREAS,the Trustee asserts fihat he holds certain claims against the Transferee under
chapter 5 of the Bankruptcy Code for avoidable transfers and recoverable transfers made by the
Debtors during the applicable period prior to the Petition Date;

        WHEREAS,the Trustee issued a demand letter to the Transferee seeking the avoidance
and recovery of certain transfers from the Debtors to the Transferee totaling $12,720.59 pursuant
to chapter 5 of the Bankruptcy Code (the "Avoidance Claims");

       WHEREAS, the Transferee denies the Trustee's allegations and has asserted certain
defenses to the Avoidance Claims; and

       WHEREAS, the Parties have exchanged information, negotiated and now desire to
resolve all matters respecting the Avoidance Claims against the Transferee, upon the terms and
conditions set forth below.

       NOW THEREFORE, for good and valuable consideration, it is hereby stipulated,
consented to and agreed by and between the Parties as follows:
Case 16-39654       Doc 364-1     Filed 11/28/18 Entered 11/28/18 14:56:57            Desc Exhibit
                                         1 Page 3 of 4

        1.       The Transferee shill deliver to the Trustee the sum of $1,000.00 (the "Settlement
Surn"), in full satisfaction of the Avoidance Claims against the Transferee.

       2.      The Settlement Sum shall be paid by check, issued by the Transferee and
delivered to the following address within seven (7) days of the full execution of this Settlement
Agreement, and receipt of the same by both parties, as follows:

           Payable to: Eugene Crane, Chapter 7 Trustee for the estate of Argon Credit, LLC
           Delivered to: Elizabeth L. Janczak, Esq.
                         Freeborn &Peters LLP
                         311 S. Wacker Dr.. Suite 3000
                         Chicago, Illinois 60606

        3.      Upon execution of this Settlement Agreement and approval of the same by the
Court, and subject to the provisions of this Settlement Agreement, the Trustee, on behalf of the
Debtors' estates, shall be deemed to have released, waived, and discharged the Transferee from
any and all liabilities, obligations, actions, suits, judgments, claims, causes of action and
demands, known or unknown, whatsoever at law or in equity arising from, in connection with or
related to the Avoidance Claims.

        4.      Upon execution of this Settlement Agreement and approval of the same by the
Court, and subject to the provisions of this Settlement Agreement, the Transferee shall be
deemed to have released, waived and discharged the Trustee, the Debtors and their estates. and
their respective professionals from any and all Liabilities, obligations, actions, suits, judgments,
claims, causes of action and demands, known or unknown, whatsoever• at law or in equity arising
on or before the date of this Settlement Agreement, including any claim scheduled or filed in the
Debtors' bankruptcy cases and any claim arising from payment of the Settlement Sum pursuant
to 11 U.S.C. § 502(h).

        5.      Notwithstanding anything contained to the contrary herein, if the Trustee is
compelled by an order• of a court of competent jurisdiction or required for any other reason to
return, disgorge, or repay any portion of the Settlement Sum, or• if the payment of any portion of
the Settlement Sum is avoided by the Transferee or any other person or entity acting on behalf of
the Transferee or its estate, then the releases given by each party to this Settlement Agreement
shall be deemed ineffective, null and void and the fiill amount of the Trustee's claims against the
Tz•ansferee shall be reinstated without any further order of the Court, subject to credit for the
payment made pursuant to paragraphs 1 and 2 herein that is not returned, disgorged, repaid, or
avoided to the e:ctent allowed by law. However, under such circumstance, the Transferee shall
be entitled to assert any and all applicable defenses to the reinstated claim.

      6.      This Settlement Agreement may be executed in counterparts each of which shall
be deemed an original, but all of which together shall constitute one and the same.

        7.      The undersigned represent and warrant that they have full authority to execute this
Settlement Agreement on behalf of their respective Party or client and have obtained all
necessary approvals. This Settlement Agreement is the resolution of disputed claims and nothing
Herein shall be deemed an admission against either party.




                                                 2
Case 16-39654      Doc 364-1      Filed 11/28/18 Entered 11/28/18 14:56:57               Desc Exhibit
                                         1 Page 4 of 4


        ~.      ~'lais Settlement Agreement shall be binding upon and inure to the benefit of the
Parties' r~sp~ctive assigns and successors, including trustees and receivers.

       9.      This Settlement Agreement may be signed a~~d transmitted electronicall}~ or by
facsimile, which shall be deemed to stave the full farce and effect of original ink signatures.

       1 Q.    Within, seven (7) days after the full execution of this Settlement Agreement, the
Trustee shall ~Ie a motion seeking Caui~t approval ~f this Settlement Agreement.


EUGENE CRANC,CHAk'TER 7                          GATEWAY CATALYST THC,LLC
TRUSTEE FOR THE ESTATES
OF ARGON CREDIT,I,LC AND                         By: Gateway MAA Catalyst, LLG, a Dela~var~
ARGON X,LLC                                          limited liability company, Its member

                                                       By: Gateway Attila, LLC, a Delaware
By:                                                    limited liability company, Its rn~mber and
      His Cau ei                                       manager

Elizabeth L, Janczak, Esq.                                 By: RREEF America L.L,.C;., a
Freeborn &Peters L,LF                                          Delaware limited liability
3l 1 Sauth Wacker Drive, Suite 3000                            ca pany, Its Investt~lent M rimer
Chicago, Illinois 6Q606                                              ~


                                                             Nance: SS.~~v~, ~   ~ :~,.;~...~

                                                            '~I`itle; Authorized Signatory




                                                             Name: 11~~~,r'j      ti .v~:~~-JT;~

                                                             Title: ~.uthorized Si~natpry
